UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13222 CITIZENS FINANCIAL SERVICES, INC. (Exact name of registrant as specified in its charter) PENNSYLVANIA23-2265045 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15 South Main Street Mansfield, Pennsylvania 16933 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (570) 662-2121 Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.(See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X The number of shares, as of May 5, 2008, was 2,830,931 shares of the Registrant’s Common Stock, par value $1.00. Citizens Financial Services, Inc. Form 10-Q INDEX PAGE Part I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited): Consolidated Balance Sheet as of March 31, 2008 and December 31, 2007 1 Consolidated Statement of Income for the Three Months Ended March 31, 2008 and 2007 2 Consolidated Statement of Comprehensive Income for the Three Months Ended March 31, 2008 and 2007 3 Consolidated Statement of Cash Flows for the Three Months Ended March 31, 2008 and 2007 4 Notes to Consolidated Financial Statements 5-8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9-23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 28 CITIZENS FINANCIAL SERVICES, INC. CONSOLIDATED BALANCE SHEET (UNAUDITED) March 31 December 31 (in thousands except share data) 2008 2007 ASSETS: Cash and due from banks: Noninterest-bearing $12,261 $10,374 Interest-bearing - 15 Total cash and cash equivalents 12,261 10,389 Available-for-sale securities 126,064 120,802 Loans (net of allowance for loan losses: 2008, $4,305 and 2007, $4,197) 420,918 419,182 Premises and equipment 12,408 12,538 Accrued interest receivable 2,755 2,522 Goodwill 8,605 8,605 Bank owned life insurance 8,463 8,378 Other assets 8,893 8,613 TOTAL ASSETS $600,367 $591,029 LIABILITIES: Deposits: Noninterest-bearing $54,812 $50,944 Interest-bearing 404,790 405,084 Total deposits 459,602 456,028 Borrowed funds 83,994 80,348 Accrued interest payable 1,939 2,199 Other liabilities 4,243 3,926 TOTAL LIABILITIES 549,778 542,501 STOCKHOLDERS' EQUITY: Common stock $1.00 par value; authorized 10,000,000 shares; issued 3,020,538 shares at March 31, 2008 and December 31, 2007, respectively 3,020 3,020 Additional paid-in capital 12,511 12,511 Retained earnings 38,961 37,590 Accumulated other comprehensive income (loss) 355 (348) Unearned restricted stock, at cost: 3,149 shares at March 31, 2008 and December 31, 2007 (72) (72) Treasury stock, at cost:195,500 shares at March 31, 2008 and 194,883 shares at December 31, 2007 (4,186) (4,173) TOTAL STOCKHOLDERS' EQUITY 50,589 48,528 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $600,367 $591,029 The accompanying notes are an integral part of these unaudited consolidated financial statements. 1 CITIZENS FINANCIAL SERVICES, INC. CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) Three Months Ended March 31, (in thousands, except per share data) 2008 2007 INTEREST INCOME: Interest and fees on loans $7,664 $7,357 Investment securities: Taxable 1,123 1,014 Nontaxable 336 224 Dividends 85 91 TOTAL INTEREST INCOME 9,208 8,686 INTEREST EXPENSE: Deposits 2,943 3,309 Borrowed funds 857 926 TOTAL INTEREST EXPENSE 3,800 4,235 NET INTEREST INCOME 5,408 4,451 Provision for loan losses 120 120 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 5,288 4,331 NON-INTEREST INCOME: Service charges 776 748 Trust 167 138 Brokerage and insurance 44 19 Earnings on bank owned life insurance 85 79 Other 137 143 TOTAL NON-INTEREST INCOME 1,209 1,127 NON-INTEREST EXPENSES: Salaries and employee benefits 2,156 2,093 Occupancy 314 301 Furniture and equipment 133 128 Professional fees 181 165 Other 1,131 1,091 TOTAL NON-INTEREST EXPENSES 3,915 3,778 Income before provision for income taxes 2,582 1,680 Provision for income taxes 561 300 NET INCOME $2,021 $1,380 Earnings Per Share $0.72 $0.48 Cash Dividends Paid $0.23 $0.22 Weighted average number of shares outstanding 2,825,529 2,847,416 The accompanying notes are an integral part of these unaudited consolidated financial statements. 2 CITIZENS FINANCIAL SERVICES, INC. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended March 31 (in thousands) 2008 2007 Net income $2,021 $1,380 Other comprehensive income: Unrealized gains on available for sale securities 1,065 200 Other comprehensive income, before tax 1,065 200 Income tax expense related to other comprehensive income 362 68 Other comprehensive income, net of tax 703 132 Comprehensive income $2,724 $1,512 The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 CITIZENS FINANCIAL SERVICES, INC. CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, (in thousands) 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $2,021 $1,380 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 120 120 Depreciation and amortization 172 194 Amortization and accretion of investment securities 9 52 Deferred income taxes 31 13 Earnings on bank owned life insurance (85) (79) Originations of loans held for sale (1,827) (1,377) Proceeds from sales of loans held for sale 1,849 1,395 Gain on sale of foreclosed assets held for sale - (23) Increase in accrued interest receivable (233) (119) Decrease in accrued interest payable (260) (120) Other, net (2) (151) Net cash provided by operating activities 1,795 1,285 CASH FLOWS FROM INVESTING ACTIVITIES: Available-for-sale securities: Proceeds from maturity and principal repayments of securities 3,413 2,653 Purchase of securities (7,619) (2,082) Proceeds from redemption of Regulatory Stock 1,609 473 Purchase of Regulatory Stock (2,027) (80) Net (increase) decrease in loans (1,806) 2,519 Purchase of premises and equipment (50) (188) Proceeds from sale of foreclosed assets held for sale - 80 Net cash (used in) provided by investing activities (6,480) 3,375 CASH FLOWS FROM FINANCING ACTIVITIES: Net increase in deposits 3,574 10,533 Proceeds from long-term borrowings 4,021 5,706 Repayments of long-term borrowings (8,514) (3,000) Net increase (decrease) in short-term borrowed funds 8,139 (19,795) Purchase of Treasury Stock (13) (6) Dividends paid (650) (620) Net cash provided by (used in) financing activities 6,557 (7,182) Net increase (decrease) in cash and cash equivalents 1,872 (2,522) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 10,389 10,015 CASH AND CASH EQUIVALENTS AT END OF PERIOD $12,261 $7,493 Supplemental Disclosures of Cash Flow Information: Interest paid $4,060 $4,355 Income taxes paid $150 $- Loans transferred to foreclosed property $- $- The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 CITIZENS FINANCIAL SERVICES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - Basis of Presentation Citizens Financial Services, Inc., (individually and collectively with its direct and indirect subsidiaries, the “Company”) is a Pennsylvania corporation organized as the holding company of its wholly owned subsidiary, First Citizens National Bank (the “Bank”), and the Bank’s subsidiary, First Citizens Insurance Agency, Inc. (“First Citizens Insurance”).All material inter-company balances and transactions have been eliminated in consolidation. The accompanying consolidated financial statements have been prepared pursuant to rules and regulations of the Securities and Exchange Commission (“SEC”) and in conformity with U.S. generally accepted accounting principles.Because this report is based on an interim period, certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted. In the opinion of management of the Company, the accompanying interim financial statements for the quarters ended March 31, 2008 and 2007 include all adjustments, consisting of only normal recurring adjustments, necessary for a fair presentation of the financial condition and the results of operations for the period.In preparing the consolidated financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and revenues and expenses for the period. The financial performance reported for the Company for the three-month period ended March 31, 2008 is not necessarily indicative of the results to be expected for the full year.This information should be read in conjunction with the Company’s Annual Report to shareholders on Form 10-K for the year ended December 31, 2007. Note 2 - Earnings per Share The following table sets forth the computation of earnings per share.Earnings per share calculations give retroactive effect to stock dividends declared by the Company.The Company has no dilutive securities. Three months ended March 31, 2008 2007 Net income applicable to common stock $2,021,000 $1,380,000 Weighted average common shares outstanding 2,825,529 2,847,416 Earnings per share $0.72 $0.48 Note 3 - Income Tax Expense Income tax expense is less than the amount calculated using the statutory tax rate, primarily as a result of tax-exempt income earned from state and municipal securities and loans and investments in tax credits. Note 4 - Employee Benefit Plans For a detailed disclosure on the Company's pension and employee benefits plans, please refer to Note 10 of the Company's Consolidated Financial Statements included in the 2007 Annual Report on Form 10-K. 5 Defined Benefit Plan The Bank sponsors a noncontributory defined benefit pension plan covering substantially all employees and officers.The Bank’s funding policy is to make annual contributions, if needed, based upon the funding formula developed by the plan’s actuary. The plan was amended, effective January 1, 2008, to cease eligibility for employees with a hire date of January 1, 2008 or later.In lieu of the pension plan, employees with a hire date of January 1, 2008 or later are eligible to receive, after meeting certain age and length of service requirements, an annual discretionary401(k) plan contribution from the Bank equal to a percentage of an employee’s base compensation.The contribution amount will be placed in a separate account within the 401(k) planand will be subject toa vesting requirement. The plan was also amended, effective January 1, 2008, for employeeswho are still eligibleto participate.The amended plan calls for benefits to be paid to eligible employees based primarily upon years of service with the Bank and compensation rates during employment.Upon retirement or other termination of employment, employees can electeither an annuity benefit or a lump sum distribution of vested benefits in the plan. The following sets forth the components of net periodic benefit costs of the noncontributory defined benefit plan for the three months ended March 31, 2008 and 2007, respectively (in thousands): Pension Benefits 2008 2007 Service cost $102 $104 Interest cost 99 99 Expected return on plan assets (113) (107) Net amortization and deferral 17 24 Net periodic benefit cost $105 $120 The Company expects to contribute $403,000 to its noncontributory defined benefit pension plan in 2008.As of March 31, 2008, the Company has contributed $85,798. Defined Contribution Plan The Company sponsors a voluntary 401(k) savings plan which eligible employees can elect to contribute up to the maximum amount allowable not to exceed the limits of IRS Code Sections 401(k).The plan was amended, effective January 1, 2008.The Company’s contributions are no longer required, but are dependent upon the contributions of the eligible employees.The Company’s contributions vest immediately.Contributions by the Company totaled $50,800 and $53,500 for the three months ended March 31, 2008 and 2007, respectively. Note 5 – Fair Value Measurements Effective January 1, 2008, the Company adopted SFAS No. 157, which, among other things, requires enhanced disclosures about assets and liabilities carried at fair value. SFAS No. 157 establishes a hierarchal disclosure framework associated with the level of pricing observability utilized in measuring assets and liabilities at fair value. The three broad levels defined by SFAS No. 157 hierarchy are as follows: 6 Level I: Quoted prices are available in active markets for identical assets or liabilities as of the reported date. Level II: Pricing inputs are other than quoted prices in active markets, which are either directly or indirectly observable as of the reported date. The nature of these assets and liabilities include items for which quoted prices are available but traded less frequently, and items that are fair valued using other financial instruments, the parameters of which can be directly observed. Level III: Assets and liabilities that have little to no pricing observability as of the reported date. These items do not have two-way markets and are measured using management’s best estimate of fair value, where the inputs into the determination of fair value require significant management judgment or estimation. The following table presents the assets reported on the consolidated statements of financial condition at their fair value as of March 31, 2008 by level within the fair value hierarchy. As required by SFAS No. 157, financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. (In thousands) March 31, 2008 Level 1 Level II Level III Total Assets: Securities available for sale $381 $ 125,683 $- $126,064 Note 6 – Recent Accounting Pronouncements In December2007, the FASB issued FAS No. 141 (revised 2007), Business Combinations (“FAS 141(R)”), which establishes principles and requirements for how an acquirer recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any non-controlling interest in an acquiree, including the recognition and measurement of goodwill acquired in a business combination. FAS No. 141(R)is effective for fiscal years beginning on or after December 15, 2008. Earlier adoption is prohibited.
